QUAYLE ACTION
The amendments and comments filed 5-24-21 have been entered and fully considered.

This application is in condition for allowance except for the following formal matters: 
claim 5, line 17, “hopper” should be amended to read “hopper, containing
polymeric particles,”;
claim 5, line 17, “several” should be deleted;
claim 5, line 20, “each of” should be inserted after “when”; and
claim 5, line 21, “of the material addition roller” should be inserted after “rotation”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

The following is a statement of reasons for the indication of allowable subject matter: claim 5 has been amended to recite that the production equipment “which is consisted of” (Ln 2) the structural features claimed and claim 5 has been amended to recite that the adding mechanism “is consisted of”’ (Ln 15) the structural features claimed. The closest prior art to Moriura, alone or in combination with the other prior art of record, includes structural features which are excluded by the use of “which is consisted of” in line 2 and “is consisted of” in line 15 (in claim 5).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745